                       UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


    UNITED STATES OF AMERICA                    §
                                                §
                 v.                             §          NO. 4:18-CR-575 (HUGHES)
                                                §
    JACK STEPHEN PURSLEY,                       §
      AKA STEVE PURSLEY                         §


                            United States’ Motion to Admit Trial Exhibits

        In light of the parties’ respective positions outlined at the August 22, 2019 pretrial

conference, and the Court’s August 28, 2019 Order (Dkt. 185), the United States moves the Court

to pre-admit the following exhibits into evidence:

        Summary Charts and the Exhibits They Summarize

        Based upon the Court’s Order (Dkt. 185), the United States moves the admission of the

charts that summarize the transfers of funds and the tax returns at issue. These summary charts cite

the specific exhibits from which the data is drawn. Importantly, many, but not all, of the underlying

exhibits cited in the summary charts were already admitted pursuant to the parties’ stipulation to

admissibility.1 Insomuch as the jurors may want to audit the government’s summaries to ensure

their accuracy or to review the source document for a charged overt act, the government submits

that they should have access to all the underlying exhibits. Failing to do so would invite the jury

to drawn impermissible conclusions about why they have access to some of the underlying

exhibits, but not others.




1
 See, e.g., Gov't Exs. 4-124, 200-5, 200-6, 201-2, 201-4, 201-5, 202-3, 203-4, 206-3, 224-2,
231-1, 231-2, and 248-4.
       The United States has trimmed the list below to include only those documents, not yet

admitted, that relate to the relevant tax returns for tax years 2007 to 2013, or specific transfers that

were charged in the indictment as either affirmative acts of evasion or as overt acts of the

conspiracy.

 Gov’t Ex. No.                                     Description
                                     Wire Transfer Summaries and Exhibits
       36-1         Summary Ex. - Step 1: Transfers of Funds from Isle of Man to United
                    States
      36-2          Summary Ex. - Step 2: Gulf States Management Corp.
      36-3          Summary Ex. - Step 3: Step 3: Four Sevens Investment Corp.
      36-4          Summary Ex. - Step 4: Pursley Interest, LLC
      36-6          Summary Ex. - Transfers Through Gillis IOLTA Account
      36-8          Summary Ex. - 2007 Flow of Funds
     36-15          Summary Ex. - Bank Account Signatories
     36-16          Summary Ex. - Traced Transfers: 2007-2014
     350-12         Demonstrative – Total Money Moved to the U.S. and Pursley Entities
      1-72          10/25/2011 Letter of Authorization Form for Charles Schwab & Co. Inc.
                    (x1072) - Gulf States Management Corp.
       1-73         10/25/2011 Letter Authorization Form for Wire Transfers for Charles
                    Schwab & Co. Inc. (x7149) - Four Sevens Investment Corp.
       1-80         Account Application for Southwest Securities Inc. (X0040) - S. Pursley
       1-84         Charles Schwab (x1072) - Gulf States Management Corporation - Statement
                    2011 (Oct.)
       1-85         Charles Schwab & Co. (x7149) - Four Sevens Investment Corporation -
                    Statement 2011 (Oct.)
       1-88         Charles Schwab & Co. Inc. (x1072) Gulf States Management Corporation -
                    Statement 2012 (Dec.)
       1-89         Charles Schwab (x1072) - Gulf States Management Corp. - Statement 2012
                    (Dec.)
      1-94          E-Trade Securities LLC (x4096) - S. Pursley - Statement 2011 (Oct.)
      1-95          E-Trade Securities LLC (x4096) - S. Pursley - Statement 2011 (Oct.)
      1-99          Prosperity Bank (x1147) - S. Pursley - Statement 2013 (Feb.)
      1-126         Southwest Securities Inc. (x7448) - Four Sevens Investment Corp. -
                    Statement 2012 (Dec.)
      1-127         Southwest Securities Inc. (x0040) - S. Pursley - Statement 2012 (Dec.)
      4-187         BSI SES Account - Form A
     4-187A         BSI SES Account - Form A (TRANSLATION)
      200-7         Wells Fargo (x2328) - Recruitment Partners, LP - Account Statements -
                    2011


                                                   2
Gov’t Ex. No.                                  Description
   200-9        Wells Fargo (x2328) - Recruitment Partners, LP - Account Statements -
                2013
   200-12       Wells Fargo (x2328) - Recruitment Partners, LP - Addendum to Certificate
                of Authority
   200-13       Wells Fargo (x2328) - Recruitment Partners, LP - 8/29/2011 Check to Four
                Sevens Investment Corp. for $230,000
   200-14       Wells Fargo (x2328) - Recruitment Partners, LP - 4/15/2013 Withdrawal
                Slip for $416,000
   200-15       Wells Fargo (x2328) - Recruitment Partners, LP - 1/17/2011 Check for
                $970,000 to Four Sevens Investment Corp.
   201-7        Wells Fargo (x9822) - Charles Michael Gillis PLLC IOLTA - Account
                Application
   202-5        Wells Fargo (x74265) - Global American Properties Inc. - Business
                Account Application
   203-3        Wells Fargo (x4315) - American Real Estate Properties Inc. - Business
                Account Application & Signature Card
   206-1        Wells Fargo (x38312) - Diversified Land Holdings Inc. - Account
                Statements - 2007
   206-2        Wells Fargo (x38312) - Diversified Land Holdings Inc. - Account
                Statements - 2008
   206-10       Wells Fargo (x38312) - Diversified Land Holdings Inc. - Business Account
                Application
   218-1        Prosperity Bank (x10300) - Texas Equal Access to Justice Foundation -
                Checks & Deposit Tickets
   218-3        Prosperity Bank (x10300) - Texas Equal Access to Justice Foundation -
                Account Statements - 2008
   218-4        Prosperity Bank (x10300) - Texas Equal Access to Justice Foundation -
                Signature Card
   218-5        12/23/2008 Check for $60,000 from Charles Schwab
   220-1        Prosperity Bank/First Bank (x01147) - Jack Pursley - Account Statements -
                2012
   220-2        Prosperity Bank/First Bank (x01147) - Jack Pursley - Account Statements -
                2013
   220-3        Prosperity Bank/First Bank (x01147) - Jack Pursley - Signature Card
   221-2        Smart Financial Credit Union (x0290/0300) - Arosa Partners LLC -
                Account & Deposit Statements - 2011
   222-3        Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - Account & Deposit Statements - 2011
   222-4        Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - Account & Deposit Statements - 2012
   222-5        Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - Account & Deposit Statements - 2013
   222-6        Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - Account & Deposit Statements - 2014
                                            3
Gov’t Ex. No.                                   Description
   222-8        Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - Account Application, Signature Card, and Certificate of Formation
   222-10       Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - 1/18/2011 Check to Four Sevens Investment Corp. for $100,000
   222-11       Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - 12/30/2013 Check to the Pursley Foundation for $200,000
   222-12       Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - 2/15/2014 Check to Arosa JV LLC for $20,000
   222-13       Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - 12/5/2011 Deposit Slip & Check from Four Sevens Investment Corp for
                $200,000
   222-14       Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - 4/20/2013 Deposit Slip & Check from Four Sevens Investment Corp. for
                $416,000
   222-15       Smart Financial Credit Union (x5710/5740) - Four Sevens Investment Corp.
                - 2/27/2012 Check to S. Pursley for $60,000
   224-1        Smart Financial Credit Union (0370/0380) - Pursley Interests, LLC -
                Account Application, Signature Card, and Certificate of Filing
   224-3        Smart Financial Credit Union (0370/0380) - Pursley Interests, LLC -
                Account & Deposit Statements - 2011
   225-2        Southwest Securities (x7448) - Four Sevens Investment Corporation -
                Account Closure & Transfer Letter (12/17/2012)
   225-3        Southwest Securities (x7448) - Four Sevens Investment Corporation -
                Account Opening Documents
   225-4        Southwest Securities (x7448) - Four Sevens Investment Corporation -
                Account Statements - 2011
   225-5        Southwest Securities (x7448) - Four Sevens Investment Corporation -
                Account Statements - 2012
   226-2        Southwest Securities (x0040) - Jack S. Pursley - Account Opening
                Application & Signature Card
   226--3       Southwest Securities (x0040) - Jack S. Pursley - Account Statements (Dec.
                3, 2012 to Dec. 31, 2012)
   229-1        Sanford Bernstein & Co (x 3314) - Four Sevens Investment Corp. - Account
                Application & Signature Card
   235-2        E-Trade (x4096) - Jack S. Pursley - Account Opening Doc
   235-3        E-Trade (x4096) - Jack S. Pursley - Account Statements - 2011
   237-1        Washington Mutual Bank (x1563-0) - Gulf States Management Corp. -
                Account Agreement
   237-2        Washington Mutual Bank (x1563-0) - Gulf States Management Corp. -
                Account & Deposit Statements - 2007
   237-3        Washington Mutual Bank (x1563-0) - Gulf States Management Corp. -
                Account & Deposit Statements - 2008
   238-1        Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) - Gulf States
                Management Corp. - Account Agreement
                                            4
Gov’t Ex. No.                                   Description
   238-2        Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) - Gulf States
                Management Corp. - Account & Deposit Statements - 2007
   238-3        Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) - Gulf States
                Management Corp. - Account & Deposit Statements - 2008
   238-10       Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) - Gulf States
                Management Corp. - Transfer Order Details
   238-11       Washington Mutual Bank/JP Morgan Chase Bank (x1940-1) - Gulf States
                Management Corp. - 11/5/2007 Transfer for $340,000
   241-1        Charles Schwab (x 1072) - Gulf States Management Corp. - Account
                Application
   241-10       Charles Schwab (x 1072) - Gulf States Management Corp. - Account
                Statements - 2007
   241-11       Charles Schwab (x 1072) - Gulf States Management Corp. - Account
                Statements - 2008
   241-14       Charles Schwab (x 1072) - Gulf States Management Corp. - Account
                Statements - 2011
   241-15       Charles Schwab (x 1072) - Gulf States Management Corp. - Account
                Statements - 2012
   241-17       Charles Schwab (x 1072) - Gulf States Management Corp. - 12/14/2012
                Check Order Form
   241-18       Charles Schwab (x 1072) - Gulf States Management Corp. - 10/25/2011
                Transfer Order Form for $812,076
   248-1        Charles Schwab (x 7149 ) - Four Sevens Investment Corp. - Account
                Application
   248-2        Charles Schwab (x 7149 ) - Four Sevens Investment Corp. - 2/26/2011
                Letter of Authorization for Wire Transfer to RBC Capital Markets for
                $500,000
   248-5        Charles Schwab (x 7149 ) - Four Sevens Investment Corp. - Account
                Statements - 2011
   248-8        Charles Schwab (x 7149 ) - Four Sevens Investment Corp. - 8/30/2011
                Letter of Authorization for Wire Transfer to Wells Fargo Bank for $416,000
   248-9        Charles Schwab (x 7149 ) - Four Sevens Investment Corp. - 10/25/2011
                Letter of Authorization for Wire Transfer to E-Trade for $1,395,785.61
   253-1        Fidelity (x3549) - The Pursley Foundation - Account Application
   253-4        Fidelity (x3549) - The Pursley Foundation - Account Statements - 2014
   253-9        Fidelity (x3549) - The Pursley Foundation - Checks - Received & Issued
   254-1        Scottrade (x8343) - Arosa JV, LLC - Brokerage Account Application
   254-3        Scottrade (x8343) - Arosa JV, LLC - Account Statements - 2014
   271-3        RBC (x0755) - Four Sevens Investment Corp. - Client Agreement and
                Approval Form
   271-4        RBC (x0755) - Four Sevens Investment Corp. - Advisor Client Agreement
   271-5        RBC (x0755) - Four Sevens Investment Corp. - Account Statements - 2011
   286-7        Land Title Guarantee - 8/2/2011 View An Incoming Wire, $852,117.23

                                            5
 Gov’t Ex. No.                                    Description
                                     Tax Return Summaries and Exhibits
 36-9              Summary Ex. - S. Mooney: Unreported Income
 36-10             Summary Ex. - S. Mooney: Total Unreported Income
 36-11             Summary Ex. - S. Mooney: Total Tax Due and Owing
 36-12             Summary Ex. - J. Pursley: Unreported Income
 36-13             Summary Ex. - J. Pursley: Total Unreported Income
 36-14             Summary Ex. - J. Pursley: Total Tax Due and Owing
 350-5             Summary of Four Sevens' Tax Returns (2009 - 2013)
 350-6             Summary of Gulf States' Tax Returns (2007 - 2013)
 350-7             Summary of Pursley's Tax Returns (2007 - 2013)
 350-10            Demonstrative - Mooney's Payments to IRS
 10-2              2007 Gulf States Management Corp. Work papers
 17-23             2011 Form 1120 Corporation Income Tax Return - Four Sevens Investment
                   Corp.
 17-24             2012 Form 1120 Corporation Income Tax Return - Four Sevens Investment
                   Corp.
 17-25             2013 Form 1120 Corporation Income Tax Return - Four Sevens Investment
                   Corp.
 17-28             2016 Form 1120 Corporation Income Tax Return - Four Sevens Investment
                   Corp.
 17-48             2007 Form 1120 Corporation Income Tax Return - Gulf States Management
                   Corp.
 17-49             2008 Form 1120 Corporation Income Tax Return - Gulf States Management
                   Corp.
 17-53             2012 Form 1120 Corporation Income Tax Return - Gulf States Management
                   Corp.
 17-54             2013 Form 1120 Corporation Income Tax Return - Gulf States Management
                   Corp.
 17-62             2007 Form 1040 Individual Tax Return - S. Mooney
 17-63             2008 Form 1040 Individual Tax Return - Processed - S. Mooney
 17-82             2007 Form 1040 - Individual Income Tax Return - S. Pursley
 17-83             2008 Form 1040 - Individual Income Tax Return - S. Pursley
 17-86             2011 Form 1040 - Individual Income Tax Return - S. Pursley
 17-91             2013 Form 1040 - Individual Income Tax Return - S. Pursley


         Parties’ Exhibits Relating to Eduard Venerabile’s Involvement in the Scheme

         As the United States has explained previously, Pursley’s defense hangs on one simple

question: did Pursley know that Southeastern Shipping was Shaun Mooney’s company? That



                                              6
single fact colors everything that Pursley is alleged to have done: every decision he made, every

document he drafted, and every dollar he received.

       Eduard Venerabile is the Brazilian citizen who was listed as the nominal owner of

Southeastern Shipping. The defense intends to introduce at trial the exhibits listed below as

evidence of Pursley’s purported belief that Eduard Venerabile (and not Mooney) was the owner of

Southeastern Shipping. As the Court will note, many of these communications with Mr. Venerabile

occurred after tax year 2010 closed; however, the government agrees with the defense that these

exhibits are relevant and admissible as intrinsic evidence of Pursley’s knowledge and intent.


  Def. Ex. No.                                       Description
      255         Venerable letter to Coughtrey
      387         Email from A. Mellor to T. Duncan re: E. Venerabile Consulting Scvs Agrmt
      388         10/30/2009 Email from A. Mellor to T. Duncan, L. Jude, Cc: K. Smith re: E.
                  Venerabile Consulting Scvs Agrmt
      391         6/17/2011 Email from S. Pursley to S. Pursley re: Enc: 4 Cantos Turismo -
                  Passagem Aerea
      392         7/9/2012 Email from E. Venerabile to A. Mellor re: Hello Andrew!!!
      396         Email from E. Venerabile to A. Mellor re: Reminder of Money Transfer to
                  E. Venerabile
      400         Email from E. Venerabile to A. Mellor re: Money Transfer to E. Venerabile
      401         Email from G. Glover to C. Gillis and M. Coughtrey re: Dividend
                  Distributions from Australian Partners to E. Venerabile
      402         11/6/2012 Email from A. Mellor to E. Venerabile re: Dividend Payment for
                  E. Venerabile
      411         3/23/2012 Email from E. Venerabile to A. Mellor re: Money transfer to E.
                  Venerabile
      412         5/22/2012 Email from E. Venerabile to A. Mellor, re: New Wire Transfer
      413         6/12/2012 Email from E. Venerabile to A. Mellor, re: New Wire Transfer
                  June 19th

Just as the defense exhibits listed above are relevant to Pursley’s knowledge and intent regarding

the conspiracy, the United States respectfully submits that the fifteen exhibits listed below are

also relevant for the same purpose.



                                                 7
 Gov’t Ex No.                                 Description
    2-42      6/21/2011 Email from S. Pursley to A. Mellor re: E. Venerabile Transfer of
              Funds
    2-43      6/22/2011 Email from E. Venerabile to A. Mellor re: Money Transfer to E.
              Venerabile
    2-62      7/16/2012 Email from E. Venerabile to A. Mellor re: Let me know when you
              are back.
    2-65      8/6/2012 22:02 Email from E. Venerabile to A. Mellor re: New Wire
              transfers
     3-4      10/19/2011 Email from E. Venerabile to S. Pursley re: Fwd. Invoices
    3-13      7/16/2012 Email from A. Mellor to E. Venerabile re: Let me know when you
              are back
    3-16      8/20/2012 Email from A. Mellor to E. Venerabile re: Southeastern Shipping
              Co. Ltd. / Dividend
    5-18      8/8/2011 Email from E. Venerabile to
              Steve@Internationalrecruitmentcorp.com re: Enc. Money Transfer to E.
              Venerabile
    5-22      8/21/2012 Email from G. Glover to E. Venerabile re: APHC and
              Southeastern Dividends
    5-25      2/2/2013 Email from E. Venerabile to S. Mooney re: Enc. Two documents
              attached
    5-28      8/11/2011 Note from E. Venerabile to Steve re: request to Mellor for wire
              transfers
    5-29      8/5/2011 Note from E. Venerabile to Steve re: Invoices for IOMA services
              for June and May 2011
    5-32      1/24/2012 Email to S. Pursley and S. Mooney re: Following Up
    5-49      2/1/2012 Email from E. Venerabile to C. Gillis, A. Mellor, re: Australian
              Partners Holding Corp.
     7-4      2/18/2014 Application for Voluntary Deregistration of a Company:
              Australian Partners Holding Corp

       Pursley’s Trial Exhibits to Which the United States has No Objection

       Finally, the United States has no objection to the following defense exhibits, which Mr.

Pursley recently added to his Fourth Amended Exhibit List.


 Def. Ex. No.                                      Description
     252         Pursley email to Bratcher
     384         Letter from C. Gillis to the Directors of Southeastern Shipping Company
                 Ltd., Re: Request for Dividend Declaration and Distribution & 2/12/2010
                 Minutes of Meeting of Australian Partners Holding Corp. Board of Directors
      385        Promissory Note between Arosa Partners, LLC and Four Sevens Investment
                 Corp.
                                               8
Def. Ex. No.                                    Description
    386        Email from S. Pursley to G. Bratcher, Re. Follow-Up
    389        11/4/2009 Email from L. Jude to A. Mellor re: Pelhambridge
    390        11/9/2009 Email from L. Jude to T. Duncan; A. Mellor re: Pelhambridge,
               Call w. S. Pursley re Consultancy Agreement
    393        11/17/2009 Pelhambridge Limited Meeting Minutes & 9/26/2009 Approved
               Consulting Services Agreement
    394        Fax from A. Mellor to S. Mooney re: Diversified Land Holdings, Inc.
    395        Fax from S.E. Shipping to A. Mellor at Pelhambridge re: A. Mellor Visit to
               the United States
    397        Email from A. Mellor to T. Duncan re: FW: Southeastern Shipping
               Company Limited/Dividend
    398        Minutes of Meeting of Pelhambridge Ltd. Board of Directors
    399        Minutes of Meeting Pelhambridge Ltd Board of Directors
    403        Email from A. Mellor to G. Glover re: APHC Australian Income Tax
               Information Request
    404        Email from A. Mellor to G. Glover re: APHC Australian Income Tax
               Information Request
    405        9/27/2001 Consultancy Contract between Southeastern Shipping Company
               Limited and S. Mooney
    406        7/10/2009 Email from S. Pursley to K. Smith, re: Miscellaneous Follow-up
    407        4/21/2009 Letter from S. Pursley to S. Mooney re: Waiver of Claims -
               Southeastern Shipping Company, Ltd.
    408        10/26/2012 Letter to S. Pursley, S. Mooney re AFI Investment
    409        Share Agreement Certificate for Pelhambridge Limited
    410        10/1/2012 Amendments/Exhibits for Limited Partnership Agreement for
               Recruitment Partners
    414        Share Certificate for Australian Partners Holding Corp.
    415        Purchase Resolution from Australian Partners, C. Gillis
    416        Email at 11:59 AM from C. Gillis to S. Pursley re: initial draft of stock
               purchase agreement and with 4/29/2009 draft attached
    417        7/9/2009 Email from C. Gillis to "5Gloves" re: Yellow with Pink Polka
               Dots. Pty Limited
    418        7/10/2009 Email from C. Gillis to S. Pursley, S. Mooney re: Subscription
               Agreement, Attch. Sample Sub.
    419        8/6/2009 Email from C. Gillis to S. Pursley, S. Mooney: re: Australian
               partners Holding Corp. - Capitalisation Issues
    420        8/9/2009 Letter from S. Pursley to C. Gillis
    421        8/17/2009 Email from C. Gillis to K. Smith and others re: Australian
               Partners Holding Corp., Attach. 8/17/2009 Letter from C. Gillis to Directors
               of Southeastern Shipping Company Ltd.
    422        8/24/2009 Email from C. Gillis to S. Pursley, Attach. 8/4/2009 Letter from
               C. Gillis to M. Coughtrey re: Australian Partners Holding Corp.
    423        Minutes and Meeting Forms of Diversified Land Holdings, Inc.

                                             9
Def. Ex. No.                                    Description
    424        12/14/2011 Email from C. Gillis to S. Pursley and S. Mooney re: Internal
               Revenue Code Section 367 Memorandum
    425        10/21/2011 Email from C. Gillis to S. Pursley and S. Mooney re:
               Memorandum on Taxation of Foreign Corporations
    426        Australian Partners Holding Corporation Pty. Ltd. Financial Report for year
               ended 6/30/2011
    427        3/28/2012 Letter from C. Gillis to Directors of Southeastern Shipping
               Company Limited c/o IOMA Group - IOMFTL re: Request for Dividend
               Declaration and Distribution
    428        4/29/2009 Email from C. Gillis to S. Pursley re: Stock Purchase Agreement
               With Draft Agreement Attached.
    429        7/10/2009 Email from C. Gillis to G. Glover re: Brazilian Will Invest in US
               entities
    430        6/24/2013 Subscription Agreement for $500,000 by JSP Interests LLC
    431        11/2/2009 Email from A. Mellor to S. Pursley re Consulting Scvs Agrmt
    432        9/1/2011 Promissory Note from JSP Interests, LLC to Four Sevens Corp
               (Unsigned)
    433        7/29/2011 Four Sevens Investment, Detail General Ledger, Period 1/1/2010
               to 12/31/2010
    434        12/31/2010 American Real Estate Properties Financial Statement
    435        12/31/2011 Four Sevens Investment Corp. Adjusted Trial Balance
    436        12/31/2011 Four Sevens Investment Corp. Balance Sheet
    437        12/31/2011 Four Sevens Investment Corp. General Ledger
    438        12/31/2011 Pursley Interests LLC, General Ledger
    439        12/31/2011 JSP Interests LLC, General Ledger
    440        12/31/2011 Gulf States Management Corp, General Ledger
    441        12/31/2012 Four Sevens Investment Corp., Balance Sheet
    442        5/26/2011 Letter from G. Bratcher to S. Pursley, re: 12/31/2010 Gulf States
               Management Corp., Compiled Financial Statements
    443        12/31/2010 Gulf States Management Corporation, Trial Balance
    444        12/31/2012 Gulf States Management Corp., Balance Sheet
    445        Arosa Partners, LLC Financial Documents (2010)
    446        8/7/2010 Email from S. Pursley to G. Bratcher re: Agreement AFI Venture,
               attaching Email from S. Pursley to G. Bratcher re: Agreement AFI Venture
               (containing draft agreement for participating interest in AFI)
    447        3/10/2011 Email between S. Pursley and T. Salinas (Bratcher) re: promissory
               note for $910,000
    448        Arosa Partners, LLC Balance Sheet (2012)
    449        FSIC General Ledger (2012)
    450        Pursley Interests LLC Trial Balance (2010)
    451        Pursley Interests LLC Balance Sheet (2012)
    452        Arosa Partners LLC Trial Balance (2010)


                                           10
  Def. Ex. No.                                    Description
      453         2/4/2010 Emails between S. Pursley to G. Bratcher re: FSIC investment
                  income
      454         Email from S. Pursley to J. Ortega (Bratcher) re: Personal Tax Return
                  Estimate, addresses rental income for Arosa property
      463         Change to company details – APHC Changes ownership from Acquisition
                  Partners to Venerabile

                                                             Respectfully submitted,

                                                             RYAN K. PATRICK
                                                             UNITED STATES ATTORNEY



                                                             Sean Beaty
                                                             Grace E. Albinson
                                                             Jack A. Morgan
                                                             Trial Attorneys, Tax Division
                                                             U.S. Department of Justice
                                                             150 M Street, NE
                                                             Washington D.C. 20002
                                                             (202) 616-2717
                                                             Sean.P.Beaty@usdoj.gov

                             CERTIFICATE OF CONFERENCE

       I HEREBY CERTIFY that I reached out to counsel for Pursley on August 26, 27, and 28,
2019, with respect to the admissibility of the exhibits listed in this motion. Pursley’s position on
this motion, as filed today, will be forthcoming.



                                                               Sean Beaty
                                                               Trial Attorney, Tax Division

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of
the Court using CM/ECF, which will serve a copy of this document on all counsel of record.



                                                               Sean Beaty
                                                               Trial Attorney, Tax Division
                                                11
